In this case, Sue Johnson, appellant herein, filed a claim for compensation, which claim was disallowed by James L. Young, Administrator, an appellee herein. It was alleged the accidental injury arose out of the employment of appellant by Carollo's Steak House, an appellee herein.
Appellant appealed to the Columbus Regional Board of Review, which made a finding against Sue Johnson, and affirmed the order of the administrator. The claim of appellant was then presented to the Industrial Commission of Ohio, which commission refused to entertain the appeal.
In her notice of appeal to the Common Pleas Court of Franklin County, Ohio, Sue Johnson said she "appeals from the order and findings of the Industrial Commission of Ohio refusing an appeal * * *."
Counsel for appellees filed a motion to strike the appeal upon the ground that the appeal should have been from the final order of the Board of Review.
Under the decisions of the Supreme Court of Ohio inParker v. Young, Admr., 172 Ohio St. 464, and Starr v.Young, Admr., 172 Ohio St. 317, we have no choice but to affirm the judgment of the court below sustaining the motion to strike the appeal.
Judgment affirmed.
DUFFY, P. J., BRYANT and DUFFEY, JJ., concur. *Page 425